[Cite as Robinson v. Cuyahoga Cty. Common Pleas Court, 2016-Ohio-497.]


                Court of Appeals of Ohio
                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 103589



                                   JODY ROBINSON

                                                                RELATOR

                                                  vs.

      CUYAHOGA COUNTY COMMON PLEAS COURT
                                                                RESPONDENT




                                    JUDGMENT:
                                COMPLAINT DISMISSED


                                        Writ of Mandamus
                                        Motion No. 489959
                                        Order No. 492559


        RELEASE DATE: February 8, 2016
FOR RELATOR

Jody E. Robinson, pro se
Inmate No. 0191006
Cuyahoga County Jail
P.O. Box 5600
Cleveland, Ohio 44113


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113

By: Willie Mitchell
Assistant County Prosecutor
4261 Fulton Parkway
Cleveland, Ohio 44114
MARY J. BOYLE, J.:

       {¶1} Jody E. Robinson has filed a complaint for a writ of mandamus in order to

compel the Cuyahoga County Court of Common Pleas to issue rulings on 12 pro se

motions that were filed in State v. Robinson, Cuyahoga C.P. No. CR-15-598539. We

decline to issue a writ of mandamus on behalf of Robinson.

       {¶2} Initially, we find that Robinson’s complaint for a writ of mandamus is

defective for the following reasons:

       1) Failure to comply with R.C. 2969.25(A), which mandates that any inmate that

commences a civil action against a government entity or employee must file an affidavit

that contains a description of each civil action or appeal of a civil action that an inmate

has filed in the previous five years in any state or federal court. Clarke v. McFaul, 8th

Dist. Cuyahoga No. 89447, 2007-Ohio-2520.

       2) Failure to comply with R.C. 2969.25(C), which provides that any inmate that

files a complaint against a government entity or employee must include a statement that

sets forth the balance in his inmate account for the preceding six months, as certified by

the institutional cashier.    State ex rel. White v. Bechtel, 99 Ohio St. 3d 11,

2003-Ohio-2262, 788 N.E.2d 634. It must also be noted that the subsequent filing of the

statement does not cure the defect.         Fuqua v. Williams, 100 Ohio St. 3d 211,

2003-Ohio-5533, 797 N.E.2d 982.

       3) Failure to comply with R.C. 2731.04, which provides that a party filing an

original action for mandamus must bring the action in the name of the state on relation of
the person applying.      Rust v. Lucas Cty. Bd. of Elections, 108 Ohio St. 3d 139,

2005-Ohio-5795, 841 N.E.2d 766.

       4) Failure to comply with Civ.R. 10(A), which requires that the addresses of all

parties be listed in the caption of the original action.   State ex rel. Tate v. Callahan, 8th

Dist. Cuyahoga No. 85615, 2005-Ohio-1202.

       {¶3}    Finally, Robinson has failed to establish that he is entitled to a writ of

mandamus in order to compel the Cuyahoga County Court of Common Pleas to render

rulings on 12 motions that were filed between September 9, 2015, and September 22,

2015. An extraordinary writ of mandamus, to compel rulings on motions that have been

pending less than 120 days, is premature.        See Sup.R. 40(A)(3); Majid v. Sutula, 8th

Dist. Cuyahoga No. 97019, 2011-Ohio-3993; State ex rel. Huffman v. Ambrose, 8th Dist.

Cuyahoga No. 95546, 2010-Ohio-5376.

       {¶4} It must also be noted that even if more than 120 days had lapsed since the

filing of Robinson’s pro se motions, this court is not required to issue a writ of mandamus

to compel rulings on the motions.

       Moreover, even the passing of one hundred twenty days may still not
       compel a mandamus to issue. The rule may impose upon the trial court the
       duty to rule upon motions within one hundred twenty days for purposes of
       efficient court administration. That, however, does not necessarily mean
       that a corresponding right is created for litigants to force a trial judge to rule
       upon any motion within one hundred twenty days, regardless of the posture
       of the litigation. The need for discovery, the issues presented, the possibility
       of settlement, other motions pending in the case, and even other matters
       pending before the court could all, inter alia, be sufficient reason for the
       trial court within its proper discretion not to rule upon a motion within one
       hundred twenty days. Furthermore, allowing litigants to enforce such a rigid
       rule risks depriving other litigants of due process, invites gamesmanship in
      litigation, and could frustrate the policy of deciding cases on their merits
      and not on procedural technicalities. State ex rel. Richard v. Gorman
      (Aug. 19, 1992), Cuyahoga App. No. 63333, unreported.

              Moreover, a court has inherent power “to regulate procedure that
      justice may be the result.” Aluminum Indus., Inc. v. Egan (1938), 61 Ohio
      App. 111, 115, 14 Ohio Op. 174, 176, 22 N.E.2d 459, 462. Recognizing a
      litigant’s “right” to compel a judge to rule on any motion after the lapse of
      one hundred twenty days could undermine the court’s power. This is not
      to say that a trial court may leave a motion unresolved indefinitely. Given
      the proper circumstances, mandamus will lie to compel the exercise of
      discretion. However, mandamus does not lie to control that discretion, State
      ex rel. Butler v. Demis (1981), 66 Ohio St. 2d 123, 20 O.O.3d 121, 420
N.E.2d 116, and in certain instances prematurely compelling a court to rule
      on a matter would be to usurp a judge’s discretion.

State ex rel. Rodgers v. Cuyahoga Cty. Court of Common Pleas, 83 Ohio App. 3d 684,

685, 615 N.E.2d 689 (8th Dist.1992).

      {¶5} Accordingly, we grant the motion to dismiss filed by the Cuyahoga County

Court of Common Pleas. Costs to Robinson. The court directs the clerk of courts to

serve all parties with notice of this judgment and the date of entry upon the journal as

required by Civ.R. 58(B).

      {¶6} Complaint dismissed.


MARY J. BOYLE, JUDGE

TIM McCORMACK, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR